                    Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 1 of 20



     Anastasi Pardalis
 1
     Pardalis & Nohavicka, LLP
 2   950 Third Avenue, 25th Floor
     New York, NY 10022
 3   Telephone: (718) 777-0400
     Facsimile: (718) 777-0599
 4
     Attorneys for the Plaintiff
 5
     UNITED STATES DISTRICT COURT
 6   SOUTHERN DISTRICT OF NEW YORK
 7   --------------------------------------------------------
     GIANNIS ANTETOKOUNMPO,                                   )
 8                                      Plaintiff,            )   Civ. Case No. 19-cv-6304
                                                              )
 9                           -v-                              )
10                                                            )
     JINDER BHOGAL,                                           )   COMPLAINT
11                                      Defendant.            )   JURY TRIAL DEMANDED
12
13
14                  Plaintiff, GIANNIS ANTETOKOUNMPO ("Antetokounmpo" or "Plaintiff), an
15   individual, by and through its undersigned attorneys, PARDALIS & NOHAVICKA, LLP,
16
     hereby alleges as follows against Defendant JINDER BHOGAL (“Bhogal” or “Defendant”):
17
                                                NATURE OF ACTION
18
19            1.       Antetokounmpo brings this action for the infringement of his GREEK FREAK

20   trademark by Defendant through the unauthorized use of the GREEK FREAK mark, including,
21
     without limitation, by advertising, marketing, promoting, distributing, displaying, offering for
22
     sale and selling unlicensed infringing products bearing the GREEK FREAK brand label.
23
24            2.       This action involves claims for:

25                     1) Trademark infringement of Antetokounmpo's federally registered mark in
26                     violation of §32 of the Federal Trademark (Lanham) Act, 15 U.S.C. § 1051 et
27
                       seq.;
28
                                                              1
                 Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 2 of 20



                   2) Counterfeiting of Antetokounmpo's federally registered trademark in
 1
 2                 violation of 15 U.S.C. § § 1114(1)(a)-(b), 1116(d), and 1117(b)-(c);

 3                 3) Federal Trademark Dilution;
 4
                   4) False designation of origin, passing off and unfair competition in violation of
 5
                   Section 43(a) of the Trademark Act of 1946, as amended with 15 U.S.C. § 1125
 6
 7                 (a);

 8                 5) Common Law Trade Name, Trademark and Service Mark Infringement;
 9                 6) Deceptive Acts and Practices (N.Y. Gen Bus L. § 349);
10
                   7) Common Law Trademark Dilution;
11
                   8) Common Law Unfair Competition;
12
13                 9) Unjust Enrichment;

14                 10) Tortious Interference with prospective economic advantage;
15                 11) False Labeling in Violation of the Lanham Act; and
16
                   12) Conspiracy and Concert of Action.
17
            3.     Antetokounmpo is widely identified by his nickname the “Greek Freak”.
18
19   Further, he has been using his nickname, Greek Freak, as a trademark in U.S. commerce (the

20   “GREEK FREAK mark”); Antetokounmpo’s products are distributed under the GREEK
21
     FREAK mark at stores and markets throughout the United States.
22
            4.     Antetokounmpo has expended substantial time, money and resources
23
     successfully developing, promoting and advertising his GREEK FREAK-branded products.
24
25          5.     Through his efforts, and as a result of Antetokounmpo's continuous and

26   extensive use of his GREEK FREAK mark, Antetokounmpo’s GREEK FREAK mark has
27
28
                                                    2
                  Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 3 of 20



     become famous, and exclusively associated with Antetokounmpo and Antetokounmpo's
 1
 2   products.

 3          6.      Nevertheless, upon information and belief, Defendant has been designing,
 4
     selling and distributing various products, including tees, hoodies and T-shirts, under the
 5
     GREEK FREAK brand mark and by using the GREEK FREAK brand as the name of a
 6
 7   clothing collection.

 8          7.       Upon learning of Defendant's unauthorized use of the GREEK FREAK mark
 9   and brand, Antetokounmpo took immediate action and asked Defendant to provide him with a
10
     full accounting of all merchandise sold by Defendant that is infringing upon Plaintiff’s
11
     trademark (the "Infringing Products").
12
13          8.      Moreover, Antetokounmpo demanded that Defendant cease selling the

14   Infringing Products using the GREEK FREAK mark and brand.
15          9.      Defendant, after receiving Antetokounmpo's cease and desist letter, failed to
16
     respond or cooperate to provide a truthful record of his profits from the sale of GREEK
17
     FREAK branded products.
18
19          10.     As a result of Defendant's wrongful conduct, Antetokounmpo brings this action

20   for monetary and injunctive relief.
21
22                                 JURISDICTION AND VENUE
23                   Federal Question Jurisdiction and Supplemental Jurisdiction

24
            11.     This action arises under the Lanham Act, 15 U.S.C. § 1051 et seq. and the
25
26   statutory and common laws of the State of New York. This Court has subject matter

27   jurisdiction over this action over Plaintiff’s federal claims under 28 U.S.C. §1331 and 1338(a).
28
                                                     3
                  Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 4 of 20



            12.     This Court has supplemental jurisdiction over Plaintiff’s state law claims under
 1
 2   28 U.S.C. §§ 1367(a), because they are so related to the claims within the original jurisdiction

 3   of the Court that they form part of the same case or controversy under Article III of the United
 4
     States Constitution.
 5
            13.     Personal jurisdiction exists over Defendant in this judicial district pursuant to
 6
 7   N.Y.C.P.L.R. § 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3), or in the alternative, Federal Rule of

 8   Civil Procedure 4(k), because, upon information and belief, Defendant regularly conducts,
 9   transacts and/or solicits business in New York and in this judicial district, and/or derives
10
     substantial revenue from his business transactions in New York and in this judicial district
11
     and/or otherwise avails himself of the privileges and protections of the laws of the State of
12
13   New York such that this Court's assertion of jurisdiction over Defendant does not offend

14   traditional notions of fair play and due process, and/or Defendant's infringing actions caused
15   injury to Plaintiff in New York and in this judicial district such that Defendant should
16
     reasonably expect such actions to have consequences in New York and in this judicial district,
17
     for example:
18
19          a)      Upon information and belief, Defendant has been systematically directing

20          and/or targeting his business activities at consumers all over the country, including
21
            New York, through his website where consumers can place orders.
22
            b)      Defendant’s website provides information about and describes the goods sold; it
23
            further, allows online sales with the use of a credit card and other means of payment, it
24
25          provides for shipping of purchased items, and it includes links to Defendant’s social

26          media pages, such as Instagram and Facebook.
27
            c)      Upon information and belief, Defendant is aware of the products that
28
                                                     4
                  Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 5 of 20



            Antetokounmpo offers, namely the GREEK FREAK products and the GREEK FREAK
 1
 2          mark. Defendant is aware that his infringing actions, alleged herein, are likely to cause

 3          injury to Antetokounmpo in New York and in this judicial district specifically, as
 4
            Antetokounmpo conducts substantial business in New York.
 5
            14.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c), because
 6
 7   acts giving rise to this complaint occurred within this judicial district.

 8                                            THE PARTIES
 9          15.     Plaintiff, Giannis Antetokounmpo, is an individual residing in Chicago, Illinois.
10
     Antetokounmpo is an internationally famous athlete and professional basketball player, born in
11
     Greece and currently residing in the U.S.
12
13          16.     In 2007, Antetokounmpo started playing basketball, and by 2009, he was

14   playing competitively for the youth squad of Filathlitikos. From 2013 to the present, he is
15   playing for the Milwaukee Bucks in the National Basketball Association ("NBA").
16
     Antetokounmpo recently won the MVP at the 2019 NBA Awards.
17
            17.     Giannis Antetokounmpo is widely known under his nickname the “GREEK
18
19   FREAK”. His popularity has been rising over the last years and he has participated or licensed

20   his name/nickname and/or likeness to various brands and campaigns.
21
            18.     Upon information and belief, Jinder Bhogal a/k/a Jin B. is an individual with an
22
     address at 4174 Hill Terrace Dr., Reading PA 19608-9367.
23
24
25                  FACTUAL ALLEGATIONS APPLICABLE TO ALL CLAIMS
26   Antetokounmpo's recognized GREEK FREAK Mark
27
            19.     Antetokounmpo has built a strong reputation for his professional skills which is
28
                                                        5
                  Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 6 of 20



     further reflected in the quality of the products he offers.
 1
 2          20.      Antetokounmpo has continually used his GREEK FREAK mark in connection

 3   with his products in U.S. commerce at least as early as 2017. He has been identified as the
 4
     “GREEK FREAK” even earlier than that, due to his impressive professional abilities and
 5
     achievements.
 6
 7          21.      During this time, Plaintiff has engaged in substantial advertising and

 8   promotion, and has expended substantial time, money and resources successfully developing
 9   and promoting the GREEK FREAK mark and brand.
10
            22.      Plaintiff has also entered into licensing and other similar agreements with third
11
     parties, for the authorized use of the GREEK FREAK mark in commerce in connection with a
12
13   variety of goods.

14          23.      The GREEK FREAK products are directly associated with Antetokounmpo as
15   he is recognized as the “Greek Freak”, and they distinguish themselves among competitive
16
     products based on their association with Antetokounmpo and their superior design and quality.
17
            24.      In addition to continuous and uninterrupted use in commerce, Antetokounmpo
18
19   has applied for, and obtained, a federal registration for his GREEK FREAK mark (EXHIBIT

20   A). Antetokounmpo has also applied for a variation of his GREEK FREAK mark, namely for
21
     the mark “GREEK FR34K” which includes the numbers appearing on his NBA jersey. This
22
     mark has been approved for registration and no third party oppositions have been filed against
23
     it; therefore it will be registered with the United States Patent and Trademark Office soon
24
25   (EXHIBIT B). This mark also covers apparel and related items, among other.

26          25.      Antetokounmpo’s U.S. trademark registration for the GREEK FREAK mark
27
     covers "Backpacks" in International Class 18 and "Shirts, t-shirts, sweatshirts, hooded
28
                                                        6
                   Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 7 of 20



     sweatshirts, jackets, hooded jackets, sports jerseys, socks, warm up suits, caps, hats" in
 1
 2   International Class 25 (Registration No. 5401870).

 3           26.     Antetokounmpo has expended substantial time, money and resources
 4
     successfully developing, promoting and advertising his GREEK FREAK mark.
 5
             27.     Antetokounmpo has sold tens of thousands of dollars of products under the
 6
 7   GREEK FREAK mark.

 8           28.     Antetokounmpo has used the GREEK FREAK brand continuously and
 9   exclusively, and any products offered under that mark are directly associated with him.
10
             29.     As a result, Plaintiff’s mark has become famous, and an extremely valuable
11
     asset for Plaintiff.
12
13   Defendant's Infringing Activities

14           30.     Notwithstanding Antetokounmpo's established rights in the GREEK FREAK
15   mark, upon information and belief, Defendant has advertised and sold various products under
16
     the “GREEK FREAK Collection” both through his website https://jinbartwear.com/ (EXHIBIT
17
     C), his Instagram account (EXHIBIT D), and his Facebook account (EXHIBIT E).
18
19           31.     Defendant has engaged in this infringing activity despite having constructive

20   notice of Antetokounmpo's federal trademark rights under 15 U.S.C. §1072 and despite having
21
     actual knowledge of Antetokounmpo's use of the GREEK FREAK mark, since Defendant
22
     offers directly competitive products in the same marketplace and since Defendant is still using
23
     the GREEK FREAK mark in his Facebook page to this date, despite having been notified of
24
25   his infringing activities, as detailed in Paragraph 35 herein.

26           32.     Defendant's use of the GREEK FREAK mark postdates the date of first use of
27
     the GREEK FREAK mark by Plaintiff.
28
                                                       7
                   Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 8 of 20



             33.    Plaintiff never authorized Defendant to design, advertise, sell and distribute
 1
 2   products bearing the GREEK FREAK mark.

 3           34.    On May 3rd, 2019, Plaintiff, through his attorneys, sent a Cease and Desist letter
 4
     to Defendant (EXHIBIT F), alerting him of Plaintiff’s exclusive rights in the mark and
 5
     requesting an accounting of all profits generated. Defendant failed to respond to this letter,
 6
 7   never provided any evidence showing the cessation of his infringing activities, and never

 8   provided any accounting of his profits from sales of merchandise under the GREEK FREAK
 9   mark.
10
             35.    Despite Defendant’s failure to respond to Plaintiff’s Cease and Desist letter,
11
     shortly after the letter was sent Defendant removed all merchandise under the GREEK FREAK
12
13   mark from his website. However, the GREEK FREAK mark is still being used by Defendant in

14   his Facebook page (EXHIBIT E).
15           36.    Upon information and belief, before removing the “GREEK FREAK
16
     Collection” from his website, Defendant had made substantial sales of products under it,
17
     capitalizing upon Plaintiff’s famous mark.
18
19           37.    Upon information and belief, the products offered by Defendant under the

20   GREEK FREAK mark were of a particular aesthetic not aligned with Plaintiff and of a
21
     substantially lower quality than the products offered by Plaintiff. Therefore, Defendant’s
22
     actions constitute trademark dilution by tarnishment.
23
             38.    Defendant's use of the GREEK FREAK mark is directly competitive with
24
25   Plaintiff's use of the mark on his products and has caused confusion, mistake, and deception as

26   to the source of Defendant's goods and services.
27
             39.    Defendant's failure to cooperate with Plaintiff in the face of a demand to cease
28
                                                        8
                  Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 9 of 20



     and desist its infringing activities and to provide proof of sales and profits derived therefrom,
 1
 2   demonstrates Defendant’s bad faith intent to profit from Plaintiff’s success, by misleading,

 3   confusing and deceiving consumers.
 4
            40.     There is no question that the products sold by Defendant under the GREEK
 5
     FREAK mark were sold by Defendant with the purpose of confusing and misleading
 6
 7   consumers into believing that they are purchasing products associated with or endorsed by

 8   Giannis Antetokounmpo, one of the most successful and popular NBA players. Defendant
 9   therefore traded off the goodwill and reputation of Antetokounmpo by engaging in the
10
     unauthorized use of Antetokounmpo's trademark and publicity rights.
11
                               FIRST CAUSE OF ACTION
12         Trademark Infringement of Plaintiff's Federal Registered Mark [15 U.S.C. §
13                               1114/Lanham Act § 32(a)]

14          41.     Plaintiff incorporates by reference each and every allegation in the foregoing
15   paragraphs of this Complaint.
16
            42.     Since the early days of his career, Antetokounmpo has been identified as the
17
     “GREEK FREAK”, and since at least as early as 2017, he has continuously and extensively
18
19   used the GREEK FREAK mark in commerce, and has built its reputation under the same mark.

20          43.     Antetokounmpo owns Federal Registration No. 5401870 for the GREEK
21
     FREAK mark. This registration is valid, subsisting, and prima facie evidence of the validity of
22
     the GREEK FREAK mark, Antetokounmpo's ownership of the mark, and Antetokounmpo's
23
     exclusive right to use the mark in commerce.
24
25          44.     Defendant made unauthorized use of the GREEK FREAK mark for clothing

26   items that are confusingly similar to, related to, and directly competitive with
27
     Antetokounmpo's goods sold under the GREEK FREAK mark.
28
                                                     9
                   Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 10 of 20



             45.     Defendant’s unauthorized use of the GREEK FREAK mark is likely to cause
 1
 2   confusion, mistake, and deception as to the source, sponsorship or approval of Defendant's

 3   products and/or result in the mistaken belief that Defendant is somehow legitimately affiliated,
 4
     connected or associated with Antetokounmpo.
 5
             46.     Defendant's aforesaid acts, specifically Defendant’s unlawful misappropriation
 6
 7   of the GREEK FREAK mark, constitute willful trademark infringement of a federally

 8   registered trademark in violation of the Lanham Act, 15 U.S.C. § 1114.
 9           47.     By reason of Defendant's aforesaid acts, Plaintiff has suffered and will continue
10
     to suffer damage and injury to its business reputation and goodwill and will sustain loss of
11
     revenue and profits.
12
13           48.     Unless enjoined by this Court, Defendant will potentially continue to perform

14   the acts complained of herein and cause said damages and injury, all to the immediate and
15   irreparable harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendant's wrongful
16
     acts.
17
                                  SECOND CAUSE OF ACTION
18
             Trademark Counterfeiting Under Sections 32, 34 and 35 of the Lanham Act, 15
19                        U.S.C. § §1114(1)(b), 1116(d), and 1117(b)-(c)

20
             49.     Plaintiff incorporates by reference each and every allegation in the foregoing
21
22   paragraphs of this Complaint.

23           50.     Plaintiff is the exclusive owner of all right and title to the GREEK FREAK
24
     mark.
25
             51.     Plaintiff has continuously used the GREEK FREAK mark in interstate
26
27   commerce since on or before the date of the first use as reflected in its registration attached

28   hereto as Exhibit A.
                                                     10
                     Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 11 of 20



             52.       Without Plaintiff's authorization or consent, with knowledge of Plaintiff's rights
 1
 2   in the GREEK FREAK mark and with knowledge that Defendant's products bear counterfeit

 3   marks, Defendant intentionally reproduced, copied and/or colorably imitated the GREEK
 4
     FREAK mark which on products which are indistinguishable from the actual/original products
 5
     offered under the GREEK FREAK mark by Plaintiff.
 6
 7           53.       Defendant's infringing products are likely to cause confusion, mistake and

 8   deception among the general purchasing public as to the origin of these infringing products,
 9   and are likely to deceive consumers, the public and the trade into believing that Defendant's
10
     infringing products originate from, are associated with or are otherwise authorized or endorsed
11
     by Plaintiff.
12
13           54.       As a direct and proximate result of Defendant's illegal actions alleged herein,

14   Defendant has caused substantial monetary loss and irreparable injury and damage to Plaintiff,
15   his business, reputation and valuable rights in the GREEK FREAK mark and the goodwill
16
     associated therewith, in an amount as yet unknown, but to be determined at trial.
17
             55.       Plaintiff has no adequate remedy at law.
18
19           56.       Unless immediately enjoined, Defendant will continue to cause such substantial

20   and irreparable injury, loss and damage to Plaintiff.
21
             57.       Plaintiff is entitled to injunctive relief, damages for the irreparable harm caused
22
     by Defendant's infringing activities, and all gains, profits and advantages obtained by
23
     Defendant as a result therefrom, enhanced discretionary damages, treble damages and/or
24
25   statutory damages of up to $2,000,000.00 per counterfeit mark per type of goods sold, offered

26   for sale or distributed and reasonable attorneys' fees and costs.
27
                                        THIRD CAUSE OF ACTION
28                             Federal Trademark Dilution (15 U.S.C. § 1125 (c))
                                                        11
                  Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 12 of 20




 1
 2          58.        Plaintiff incorporates by reference each and every allegation in the foregoing

 3   paragraphs of this Complaint.
 4
            59.        As a result of Plaintiff’s widespread and continuous use of his GREEK FREAK
 5
     mark in commerce in the United States and as a result of Plaintiff’s fame and direct association
 6
 7   with such mark, the GREEK FREAK mark is famous within the meaning of relevant statutes.

 8          60.        Defendant's unauthorized commercial use of the GREEK FREAK mark was
 9   willfully intended to trade on Plaintiff's reputation.
10
            61.        Defendant's unauthorized commercial use of the GREEK FREAK mark has
11
     caused and continues to cause irreparable injury to Plaintiff and his business reputation and has
12
13   diluted the distinctive quality of Plaintiff's famous GREEK FREAK mark within the meaning

14   of 15 U.S.C. § 1125 (c).
15          62.        Upon information and belief, Defendant has profited or will profit through his
16
     wrongful conduct and activities.
17
            63.        Defendant's conduct complained herein is malicious, fraudulent, deliberate,
18
19   and/or willful.

20          64.        As a result of Defendant's conduct, Plaintiff is entitled to injunctive relief, and is
21
     entitled to recover damages by reason of Defendant's acts.
22
23
24                                  FOURTH CAUSE OF ACTION
              False designation of Origin, Passing Off and Unfair Competition [15 U.S.C §
25                                    1125(a)/Lanham Act § 43(a)]
26
27          65.        Plaintiff incorporates by reference each and every allegation in the foregoing

28   paragraphs of this Complaint.
                                                         12
                   Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 13 of 20



            66.      Plaintiff as the owner of all right, title and interest in and to the GREEK
 1
 2   FREAK mark, has standing to maintain an action for false designation of origin and unfair

 3   competition under the Federal Trademark Statute, Lanham Act § 43(a) (15 U.S.C. § 1125).
 4
            67.      Since 2017, Plaintiff has continuously and extensively advertised and marketed
 5
     his products under his GREEK FREAK mark throughout the United States.
 6
 7          68.      Plaintiff’s GREEK FREAK mark is inherently distinctive.

 8          69.      As a result of Plaintiff’s continuous use of the GREEK FREAK mark in
 9   connection with his products and Plaintiff’s reputation and fame, the GREEK FREAK mark
10
     has become widely recognized among consumers as a source-identifier of Plaintiff's products.
11
            70.      Defendant's unauthorized use of the GREEK FREAK mark in connection with
12
13   clothing products causes confusion, mistake, and deception as to the source, sponsorship, or

14   approval of Defendant's products by Plaintiff and results in the mistaken belief that Defendant
15   and his products are somehow legitimately affiliated, connected or associated with Plaintiff.
16
            71.      By designing, advertising, marketing, promoting, distributing, offering for sale
17
     or otherwise dealing with the infringing products, Defendant has traded off the goodwill of
18
19   Plaintiff and his products, thereby directly and unfairly competing with Plaintiff.

20          72.      Defendant knew, or by the exercise of reasonable care should have known, that
21
     the infringing products would cause confusion, mistake and deception among consumers and
22
     the public.
23
            73.      Defendant's aforesaid acts constitute willful unfair competition with Plaintiff, in
24
25   violation of the Lanham Act, 15 U.S.C. § 1125 (a).

26          74.      Upon information and belief, Defendant's aforementioned wrongful actions
27
     have been knowing, deliberate, willful, intended to cause confusion, to cause mistake and to
28
                                                      13
                     Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 14 of 20



     deceive consumers and were performed with the intent to trade on the goodwill and reputation
 1
 2   of Plaintiff.

 3             75.     By reason of Defendant's aforesaid acts, Plaintiff has suffered and will continue
 4
     to suffer damage and injury to its business, reputation and goodwill, and will sustain loss of
 5
     revenue and profits.
 6
 7             76.     Unless enjoined by this Court, Defendant will continue to perform the acts

 8   complained of herein and cause said damages and injury, all to the immediate and irreparable
 9   harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendant's wrongful acts.
10
11
                                   FIFTH CAUSE OF ACTION
12                        Common Law Trade Name, Trademark Infringement
13
               77.     Plaintiff incorporates by reference each and every allegation in the foregoing
14
     paragraphs of this Complaint.
15
16             78.     Plaintiff has established and enjoys common law trade name and trademark

17   rights in the GREEK FREAK mark in connection with clothing and related products, through
18
     continuous, extensive and uninterrupted use of the mark in commerce throughout the United
19
     States.
20
               79.     By his wrongful acts, Defendant has caused, and unless restrained by this Court
21
22   will continue to cause, serious and irreparable injury and damage to Plaintiff and to the

23   goodwill, reputation and proven business success associated with the GREEK FREAK mark.
24
               80.     Upon information and belief, Defendant has profited and will profit by his
25
     conduct and activities.
26
27             81.     Upon information and belief, Defendant's conduct complained of herein is

28   malicious, fraudulent, deliberate, and/or willful.
                                                       14
                  Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 15 of 20



            82.       Plaintiff has no adequate remedy at law.
 1
 2                                       SIXTH CAUSE OF ACTION
                     Deceptive Acts and Unfair Trade Practices (N.Y. Gen Bus L. § 349)
 3
            83.       Plaintiff incorporates by reference each and every allegation in the foregoing
 4
 5   paragraphs of this Complaint.

 6          84.       Defendant's activities consist of deceptive acts and practices in the conduct of
 7
     his business.
 8
            85.       Defendant's aforementioned deceptive acts are aimed at consumers, and are
 9
10   materially misleading with respect to the source, sponsorship, and affiliation or approval of

11   Defendant's activities, and/or falsely suggest that Defendant is somehow legitimately affiliated,
12   connected, or associated with Plaintiff.
13
            86.       Plaintiff has been, and will continue to be, damaged by Defendant's deceptive
14
     acts and practices in an amount to be determined at trial.
15
16          87.       Defendant has caused, and will continue to cause, irreparable injury to Plaintiff

17   and to the public unless restrained by this Court, pursuant to N.Y. Gen. Bus. L. § 349.
18
19
                                       SEVENTH CAUSE OF ACTION
20                               Trademark Dilution (N.Y. Gen. Bus. L. § 360-1)
21
            88.       Plaintiff incorporates by reference each and every allegation in the foregoing
22
     paragraphs of this Complaint.
23
            89.       Defendant's aforesaid acts have created a likelihood of injury to the business
24
25   reputation of Plaintiff and likelihood of dilution of the distinctive quality of the GREEK

26   FREAK mark.
27
            90.       Defendant's acts have caused, and will continue to cause irreparable injury to
28
                                                      15
                  Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 16 of 20



     Plaintiff unless restrained by this Court, pursuant to N.Y. Gen. Bus. L. § 360-1.
 1
 2
 3                                     EIGHT CAUSE OF ACTION
                                      Common Law Unfair Competition
 4
 5          91.     Plaintiff incorporates by reference each and every allegation in the foregoing

 6   paragraphs of this Complaint.
 7
            92.     Defendant's aforesaid activities constitute deliberate passing off, unfair
 8
     competition, misappropriation, unjust enrichment, unfair and fraudulent business practices, and
 9
10   misuse of Plaintiff's GREEK FREAK mark under the common law of the State of New York.

11          93.     Upon information and belief, Defendant's conduct is willful, deliberate,
12   intentional, and in bad faith.
13
            94.     By reason of Defendant's aforesaid acts, Plaintiff has suffered and will continue
14
     to suffer damage and injury to its business, reputation and good will, and will sustain loss of
15
16   revenues and profits.

17          95.     Unless and until enjoined by this Court, Defendant will continue to perform the
18
     acts complained herein and cause said damages and injury, all to the immediate and irreparable
19
     harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendant's wrongful acts.
20
                                      NINTH CAUSE OF ACTION
21
                                          Unjust Enrichment
22
            96.     Plaintiff incorporates by reference each and every allegation in the foregoing
23
     paragraphs of this Complaint.
24
25          97.     By virtue of the egregious and illegal acts of Defendant as described herein,

26   Defendant has been unjustly enriched in an amount to be proven at trial.
27
            98.     Defendant's retention of monies gained through his deceptive business
28
                                                     16
                     Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 17 of 20



     practices, infringement, acts of deceit, and otherwise would serve to unjustly enrich Defendant
 1
 2   and would be contrary to the interests of justice.

 3                                      TENTH CAUSE OF ACTION
                         Tortious Interference with Prospective Economic Advantage
 4
 5            99.      Plaintiff incorporates by reference each and every allegation in the foregoing

 6   paragraphs of this Complaint.
 7
              100.     Plaintiff has enjoyed long and successful business relationships with its
 8
     authorized distributors and customers.
 9
10            101.     Defendant’s conduct has interfered with these relationships and constitutes

11   tortious interference with prospective business relationships with these distributors and
12   customers.
13
              102.     Defendant employed wrongful means in an effort to harm Plaintiff, Plaintiff’s
14
     reputation, Plaintiff’s relationship with his customers and his distribution network, for which
15
16   Defendant and any other identified person or entity who has acted in concert or in participation

17   with him, are liable to Plaintiff for actual and punitive damages in an amount to be proven at
18
     trial.
19
                                      ELEVENTH CAUSE OF ACTION
20                              False Labeling in Violation of the Lanham Act
21
22            103.     Plaintiff incorporates by reference each and every allegation in the foregoing

23   paragraphs of this Complaint.
24
              104.     Defendant has used the GREEK FREAK mark in order to promote, distribute,
25
     offer for sale and sell his products, inter alia, by labeling such products with the GREEK
26
27   FREAK mark.

28            105.     Defendant’s actions constitute a direct violation of Plaintiff’s trademark rights
                                                       17
                    Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 18 of 20



     in the GREEK FREAK mark.
 1
 2           106.     Plaintiff is sole owner of the GREEK FREAK mark.

 3           107.     Defendant’s false labeling has caused confusion, mistake, and deception among
 4
     buyers of the counterfeited products and all purchasers of the GREEK FREAK products as to
 5
     Defendant’s affiliation, connection, or association with Plaintiff and Plaintiff’s authorized
 6
 7   distributors.

 8           108.     The false trade statements have also caused confusion, mistake, and deception
 9   among buyers of the counterfeited products and all purchasers of the GREEK FREAK brand
10
     products as to the origin, sponsorship, approval or endorsement by Plaintiff of the above-pled
11
     counterfeit goods.
12
13           109.     By setting forth the false labeling on the counterfeit goods, and as pled above in

14   this complaint, Defendant has proximately contributed to the harm that Plaintiff has suffered.
15           110.     Defendant has therefore committed an actionable wrong under 15 U.S.C. §
16
     1125(a)(1)(A) and is liable to Plaintiff for such remedies as are afforded it under 15 U.S.C. §§
17
     1117 and 1125(a)(1).
18
19
20                                  TWELFTH CAUSE OF ACTION
                                    Conspiracy and Concert of Action
21
22           111.     Plaintiff incorporates by reference each and every allegation in the foregoing

23   paragraphs of this Complaint.
24           112.     Upon information and belief, Plaintiff has conspired with unknown
25
     manufacturers and/or suppliers in the U.S. and/or overseas and other persons to illegally
26
     manufacture and/or import in the United States, products under the GREEK FREAK mark.
27
28           113.     Defendant’s conduct combined with the conduct of unknown third parties

                                                       18
                 Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 19 of 20



     constitutes conspiracy and concert of action to tortuously interfere with Plaintiff’s business, for
 1
 2   which each conspirator is liable to Plaintiff for damages.

 3                                       PRAYER FOR RELIEF
 4
            WHEREFORE, Plaintiff requests that this Court enter judgment in its favor and
 5
     against Defendant on all its claims and award the following to Plaintiff:
 6
 7
 8          1. Preliminary and permanent injunctive relief enjoining Defendant and his agents,
 9   attorneys, employees, and all others in active concern or participation with them from:
10
            (a) any further acts of infringement of Plaintiff’s intellectual property rights in the
11
            GREEK FREAK mark, and in any similar mark Plaintiff owns, uses and/or may use.
12
13          (a) using Plaintiff’s name, likeness and/or the GREEK FREAK mark and any variation

14          that is confusingly similar to the Plaintiff’s mark unless expressly and specifically
15          authorized by Plaintiff;
16
            (b) doing any act or thing that is likely to dilute the distinctiveness of Plaintiff’s
17
            GREEK FREAK mark or that is likely to tarnish the goodwill associated with it.
18
19          2. An order, pursuant to 15 U.S.C. § 1116 (a), directing Defendant to file with the Court

20   and serve on counsel for Plaintiff within thirty (30) days after the entry of injunction issued by
21
     this Court, a sworn statement setting forth in detail the manner and form in which Defendant
22
     has complied with the injunction;
23
            3. The following damages:
24
25          (a) All monetary actual and/or statutory damages sustained and to be sustained by

26          Plaintiff as a consequence of Defendant's unlawful conduct, said amount to be trebled
27
            pursuant to 15 U.S.C. § 1117 N.Y. Gen. Bus. L. §349, N.Y. Gen. Bus. L. § 360-m,
28
                                                      19
               Case 1:19-cv-06304 Document 1 Filed 07/08/19 Page 20 of 20



           and/or any other applicable statute;
 1
 2         (b) All exemplary and/or punitive damages to which Plaintiff is entitled under statutory

 3         or common law;
 4
           (c) Pre-judgement interest according to law;
 5
           (d) Plaintiff’s reasonable attorney’s fees, pursuant to 15 U.S.C. § 1117, N.Y. Gen. Bus.
 6
 7         L. § 349, N.Y. Gen. Bus. L. § 360-m, and/or any other applicable statute, together with

 8         the costs and disbursements of this action; and
 9         4. Such other and further relief as the Court deems just and proper.
10
11
                                   DEMAND FOR JURY TRIAL
12
13         Plaintiff Giannis Antetokounmpo, an individual, hereby demands a jury trial.

14
15   Dated: New York, New York
16         July 8, 2019
17
18                                                Respectfully submitted,
19                                                PARDALIS & NOHAVICKA, LLP

20
                                                  By:     __/s/Anastasi Pardalis/______________
21
                                                          Anastasi Pardalis
22                                                        Attorneys for Plaintiff
                                                          950 Third Avenue, 25th Floor
23                                                        New York, NY 10022
                                                          Tel.: (718) 777 0400/Fax.:(718) 777 0599
24
                                                          taso@pnlawyers.com
25
26
27
28
                                                    20
